MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                             FILED
regarded as precedent or cited before any                               Aug 02 2019, 6:39 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Steven Walton                                            CARL JENNINGS
Indianapolis, Indiana                                    Mark S. Alderfer
                                                         Charles J. Maiers
                                                         Due Doyle Fanning & Alderfer,
                                                         LLP
                                                         Indianapolis, Indiana
                                                         ATTORNEY FOR APPELLEE
                                                         STATE FARM INSURANCE
                                                         COMPANY
                                                         Cary J. Solida
                                                         State Farm Litigation Counsel
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Steven Walton and D. Walton,                             August 2, 2019
Appellants-Plaintiffs,                                   Court of Appeals Case No.
                                                         19A-PL-566
        v.                                               Appeal from the Marion Superior
                                                         Court
Derrick Powell, Carl Jennings,                           The Honorable Timothy W.
Dewalet Brown, and State Farm                            Oakes, Judge
Insurance Company,                                       Trial Court Cause No.
Appellees-Defendants                                     49D02-1804-PL-16226



Court of Appeals of Indiana | Memorandum Decision 19A-PL-566 | August 2, 2019                    Page 1 of 3
      Baker, Judge.


[1]   Steven Walton1 appeals the trial court’s dismissal of his complaint for failure to

      state a claim upon which relief can be granted, arguing that the trial court erred.

      Finding no error, we affirm.


[2]   On April 3, 2018, Walton was involved in a multi-vehicle automobile accident

      in the middle of an intersection. Walton suffered both physical and emotional

      pain as a result of the incident. On April 27, 2018, Walton filed a complaint,

      listing Derrick Powell, Carl Jennings, Dewalet Brown, and State Farm

      Insurance Company (State Farm) as defendants. In the complaint, Walton

      claimed that “[t]he Defendant Jennings and Brown are negligent under Indiana

      State Law for not having Liability Insurance.” Appellant’s App. Vol. II p. 21.

      On October 24, 2018, State Farm filed a motion for summary judgment, to

      which Walton objected. Later, on January 18, 2019, Walton filed an amended

      complaint and jury demand with the same allegation. On January 30, 2019,

      Jennings filed a motion to dismiss Walton’s amended complaint under Indiana

      Trial Rule 12(B)(6), arguing that Walton failed to state a claim upon which

      relief can be granted, to which Walton also objected.




      1
          Though two appellants are listed in this appeal, only Steven Walton has filed a brief with this Court.


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-566 | August 2, 2019                         Page 2 of 3
[3]   Finally, on March 6, 2019, the trial court conducted a hearing on the various

      motions and thereafter granted State Farm’s motion for summary judgment2

      and Jennings’s motion to dismiss. Walton now appeals.


[4]   We review a trial court’s grant of a motion to dismiss for failure to state a claim

      de novo, giving no deference to the trial court’s determination. Bellows v. Bd. of

      Com’rs of Cty. of Elkhart, 926 N.E.2d 96, 110 (Ind. Ct. App. 2010). A motion to

      dismiss under Indiana Trial Rule 12(B)(6) tests the legal sufficiency of a

      complaint: “that is, whether the allegations in the complaint establish any set of

      circumstances under which a plaintiff would be entitled to relief.” Arflack v.

      Town of Chandler, 27 N.E.3d 297, 302 (Ind. Ct. App. 2015).


[5]   Here, Walton has not alleged any set of circumstances under which he would

      be entitled to relief. Rather, Walton only claims that “[t]he Defendant Jennings

      and Brown are negligent under Indiana State Law for not having Liability

      Insurance.” There is no law in Indiana requiring people to carry liability

      insurance. Furthermore, there is nothing else in Walton’s complaint that even

      resembles a cognizable claim. As this is Walton’s only argument on appeal, we

      hold that the trial court committed no error.


[6]   The judgment of the trial court is affirmed.


      Kirsch, J., and Crone, J., concur.




      2
          Walton does not appeal the trial court’s order granting summary judgment in favor of State Farm.


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-566 | August 2, 2019                      Page 3 of 3